In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00023-CV
         ______________________________



IN THE INTEREST OF A.P., G.P., AND L.P., CHILDREN




    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
            Trial Court No. FA-10-39888




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Bonnie Allen Pieroni, the sole appellant in this case, has filed a motion seeking to dismiss

her appeal. Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, her motion is

granted. TEX. R. APP. P. 42.1.

       We dismiss the appeal.



                                             Bailey C. Moseley
                                             Justice

Date Submitted:       April 12, 2011
Date Decided:         April 13, 2011




                                                2